Citation Nr: 1118693	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-34 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for recurrent tinnitus.

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


 
ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1996.

This matter comes before the Board on appeal from a November 2008 rating decision issued by the Columbia, South Carolina, Regional Office (RO), which, in pertinent part, denied the claims for service connection for bilateral hearing loss, tinnitus, and diabetes mellitus.

In January 2010, the Veteran testified in a personal hearing before the Decision Review Officer (DRO) at the RO.  A transcript of the hearing is of record.

The issues of entitlement to service connection for bilateral hearing loss and for recurrent tinnitus are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  The evidence of record does not demonstrate diabetes mellitus was apparent during active service or developed as a result of an established event, injury, or disease during active service, and it was not manifested to a compensable degree within one year following service discharge.


CONCLUSION OF LAW

Diabetes mellitus was not incurred, nor is it presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159. 3.326(a), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance if there is no reasonable possibility that such assistance would aid in substantiating the claim.  It also includes notification provisions.  This information was provided to the Veteran by correspondence in June 2008.  The letter informed the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  His service treatment records, post-service treatment records have been obtained and associated with the claims file.  

Further, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice to these matters was provided in the June 2008 VCAA letter.  

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence. A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  

The Board notes that the Veteran was not provided a VA medical examination and opinion to assess the current nature and etiology of his claimed diabetes mellitus.  However, VA need not conduct an examination with respect to these claims on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

Simply stated, the standards of McLendon are not met in this case because medical evidence of a nexus between any claimed in-service symptomatology and any current diagnosis of diabetes mellitus has not been provided.  

Accordingly, the Board finds the available medical evidence is sufficient for an adequate determination, and duty to assist and notification provisions of the VCAA have been fulfilled.

Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronocity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b).

Service connection shall be granted to a veteran if the veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and diabetes mellitus, although not otherwise established as incurred in or aggravated by service, is manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2010)

In order to prevail on the issue of service connection on the merits, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owen v. Brown, 7 Vet. App. 429 (1995). 

It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case and with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or contradiction in the evidence.  See 38 C.F.R. § 3.102 (2010). 

Factual Background and Analysis

The Veteran contends that he began to manifest symptoms of diabetes mellitus during service, including blurred vision, episodes of blacking out, and blood in his urine, and that he now has diabetes mellitus.

A June 1976 enlistment examination report noted a normal clinical evaluation of the endocrine system, and a urinalysis was negative for sugar.  In a June 1976 report of medical history, the Veteran denied dizziness or fainting spells, eye trouble, and sugar or albumin in his urine.  

Periodic examination reports dated September 1982, April 1990, and April 1993 reported normal clinical evaluations of the endocrine system, and urinalyses were negative for sugar.  The Veteran denied dizziness or fainting spells, eye trouble, and sugar or albumin in his urine in a September 1982 report of medical history.  

In a January 1983 service treatment note, the Veteran reported his mother had a history of diabetes mellitus.  A January 1983 laboratory study (chemistry) noted glucose to be 79 mg/dL.

A March 1990 pathology report noted a glucose level of 94 mg/dL in a serum sample, with the reference range being 65 to 115 mg/dL.

In an April 1990 service treatment note, he acknowledged a family history of diabetes.  An April 1990 urinalysis was negative for sugar.  

Service treatment notes dated January 1992 through February 1992 revealed treatment for occasional dizziness for five years and a syncopal episode in January 1992 which lasted between five to ten seconds.  In January 1992, a blood glucose reading was 127 mg/dL.  In a February 1992 service treatment note, the examiner opined the dizziness spells were most probably cardiogenic syncope.  In an April 1993 report of medical history, the Veteran denied eye trouble and sugar in his urine, but he acknowledged occasional dizziness or fainting spells.  

In-service lab reports from February 1996 included results that were negative for glucose in urine, and a serum glucose reading was 95 mg/dL.  It was noted that the normal range was 75-110 mg/dL.

Post service, the Veteran continued to receive medical treatment at a service department medical facility.  A July 2000 serum glucose reading was 85 mg/dL.

A post-service emergency department discharge instructions sheet from the Beaufort Naval Hospital dated September 2001 noted a diagnosis of new onset diabetes.  

In a December 2003 treatment note from the Beaufort Naval Hospital, the Veteran presented for a diabetes check-up and reported he had no problems with his diabetes.  The examiner noted no labs had been done since May 2002 for diabetes and the Veteran reported no problems with his sugar levels before his Accucheck measuring device broke one month prior.  The diagnosis was diabetes mellitus and the examiner noted the Veteran had good control of his diabetes in the past.  

Beaufort Naval Hospital treatment notes dated December 2003 to July 2008 document treatment for diabetes mellitus, obesity, and hypertension.  None of the notes suggest an etiology for the diagnosed diabetes mellitus.

During the January 2010 DRO hearing, the Veteran testified that before he retired from the Army in June 1996, diabetes symptoms began to manifest in the form of blurred vision, episodes of blacking out, and blood in his urine.  He reported the military physicians treated him for these symptoms, but found that everything was normal and did not diagnose him with diabetes.  After retirement, he said he had a physical examination in conjunction with his application to become a truck driver.  He stated the first examination, in 1997, revealed sugar in his blood and he was diagnosed with diabetes.  He indicated that he was unable to provide the documentation of the 1997 examination, and the earliest he could probably get was from late 1998 to 1999 from the Beaufort Naval Hospital.  

Based upon the evidence of record, the Board finds diabetes mellitus was not shown to have developed as a result of an established event, injury, or disease during active service.  Evidence of a diagnosis of diabetes is first shown in 2001, more than five years after separation from active service and cannot be presumed to have been incurred in service.  A year earlier, in July 2000, a serum glucose study was normal.

Diabetes mellitus was first shown in 2001, five years after separation from service.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Significantly, the record also includes no competent medical opinion establishing a nexus or medical relationship between current diabetes diagnosed post-service and events during the Veteran's active service, and neither the Veteran nor his representative have presented, identified, or alluded to the existence of, any such opinion.  Consequently, the Board finds that entitlement to service connection for diabetes is not warranted.

The Board noted the single elevated serum glucose level in January 1992, during the time that the Veteran was experiencing the dizziness/syncopal episode.  However, in evaluating the Veteran in February 1992, the examiner noted the laboratory studies in his report, but concluded that the symptoms pointed to a cardiogenic episode.  Thereafter, other laboratory studies were normal.  A single elevated reading is not conclusive for diabetes mellitus given normal studies for many years thereafter.

In connection with the claim, the Board has considered the assertions that the Veteran and his representative have advanced on appeal.  While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  The Board finds that the Veteran is competent to describe symptomatology, such as dizziness and blurred vision; however, diabetes mellitus is not a disorder that may be diagnosed by its unique and readily identifiable features or that is capable of lay observation.  Instead, the presence of diabetes mellitus is a determination that is "medical in nature."  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, his assertions of an in-service elevated glucose reading, blurred vision, and dizziness were early manifestations of diabetes mellitus are not competent evidence in support of the claim.  While he may sincerely believe that his present diabetes was either incurred in or aggravated during service, he is not a licensed medical practitioner and he is not competent to offer opinions on questions of medical causation or diagnosis.  Grottveit, 5 Vet. App. 91; see also Espiritu, 2 Vet. App. 492.  Therefore, the Board finds entitlement to service connection must be denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for diabetes mellitus is denied.


REMAND

The Veteran avers that he developed a hearing loss and tinnitus as a result of noise exposure during his 20+ years in the military.  His DD Form 214 reflects an Army military occupational specialty (MOS) of chemical operations specialist.  

In a June 1976 enlistment examination, normal ears were noted on examination.  An audiogram revealed pure tone thresholds, in decibels, as follows: 
 

HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
0
--
5
LEFT
15
0
0
--
5

The Veteran was afforded several audiograms during his period of service.  The results are reported as follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000
September 1982
RIGHT
5
5
5
5
0

LEFT
10
0
5
0
15
March1987
RIGHT
15
15
5
15
5

LEFT
5
0
5
10
15
April 1990 
RIGHT
5
0
0
10
0

LEFT
0
0
10
10
15
April 1993 
RIGHT
15
15
0
10
0

LEFT
15
10
5
15
20
November 1995
RIGHT
10
5
10
10
5

LEFT
5
5
10
15
25
February 1996
RIGHT
10
5
0
5
0

LEFT
5
0
5
15
25

A post-service, June 2003 Beaufort Naval Hospital audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
5
0
5
LEFT
5
5
10
20
40

The Veteran indicated he had routine noise exposure and worked as a mount operator for a station fuel company in Beaufort, South Carolina.  

In a May 2006 Beaufort Naval Hospital audiogram note, the Veteran complained of constant tinnitus in his left ear.  An uninterpreted audiogram was included in the note.  The examiner diagnosed borderline normal to mild high frequency sensorineural hearing loss in the left ear.  

In an April 2007 Beaufort Naval Hospital treatment note, the Veteran reported occasional ringing in his ears.  

An August 2007 Beaufort Naval Hospital audiogram report noted the Veteran's continued complaints of constant tinnitus in his left ear.  An uninterpreted audiogram was included in the report, and the examiner diagnosed left borderline normal, mild to moderate sensorineural hearing loss from 3000 to 8000 Hertz.  The right ear demonstrated normal hearing.  He indicated otoscopy was unremarkable in both ears and speech test results were normal in both ears.  

During a September 2008 VA audio examination, the Veteran complained of hearing loss.  He denied a history of tinnitus.  He reported military noise exposure as an infantryman for four years, and related that he worked around generators and vehicles for 20 years.  After service, he worked as a long-distance truck driver for one year, a local truck driver for three years, and, currently, as a Parris Island truck driver since 2003.  He noted recreational noise exposure to lawn equipment.  

An audiogram revealed pure tone thresholds, in decibels, as follows:  


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
10
10
10
10
5
8.75
LEFT
5
10
15
30
40
23.75

Speech recognition scores using the Maryland CNC Word List were 96 percent in the right ear and 100 percent in the left ear.  The diagnosis was normal to mild sensorineural hearing loss in the left ear.  The right ear was clinically normal.  The examiner opined that hearing loss was not caused by, or a result of, military service because in-service audiograms showed normal hearing in both ears.

During a January 2010 personal hearing before the DRO at the RO, the Veteran testified that as a chemical specialist, he performed a lot of decontamination procedures without hearing protection during emergency situations.  He asserted that the decontamination apparatus that he worked with emitted high decibel noise because it had a Volkswagen-type engine without an exhaust system.  He related that he worked right under the engine due to the close proximity of the space reserved for decontamination.  In service, the Veteran reported that he went to the rifle range approximately every three months and that he was the noncommissioned officer in charge of the range in Germany.  He stated that the range was in a closed-in environment and shooters fired underneath an overhang which echoed and created a ringing sensation in his ears.

On September 2, 2010, the Department of Veterans' Affairs, Veterans Benefits Administration issued Fast Letter 10-35.  The subject was: Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  That letter introduced the Duty MOS Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus.  The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure.

The Fast Letter indicated that when a claim for hearing loss and/or tinnitus is received, the decision maker must review the claim for: Sufficient evidence of a current disability (including lay evidence); and evidence of hearing loss and/or tinnitus in service; or records documenting an event, injury, disease, or symptoms of a disease potentially related to an audiological disability.  

If there is no documented evidence of an in-service illness, injury, or event with which the claimed conditions could be associated, the Duty MOS Noise Exposure Listing will be considered.  Based on the Veteran's records, each duty MOS or duty assignment documented will be reviewed for a determination as to the probability of exposure to hazardous noise on the Duty MOS Noise Exposure Listing.  If the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event. 

In such cases, where there is sufficient evidence of a current disability and the in-service exposure to hazardous noise is conceded based on the Duty MOS Noise Exposure Listing, VA is obligated to request a VA examination and opinion to determine if there is a medical nexus.  The level of probability of exposure conceded, such as "Highly Probable" or "Moderate," should be included in the information provided to the examiner in the body of the examination request.

Finally, it was noted that the Duty MOS Noise Exposure Listing is not an exclusive means of establishing a Veteran's in-service noise exposure.  Claims for service connection of hearing loss must be evaluated in light of all evidence of record in each case, including treatment records and examination results.  As noted, the Veteran's MOS for at least part of his military service was a baker.  A review of the Army Enlisted Military Occupational Specialties indicates that the a Chemical Operations Specialist MOS exposure to hazardous noise is considered "moderate".  Thus, exposure to such noise will be conceded for purposes of establishing the in-service event..

Under the FL 10-35 guidelines, VA is obligated to request a VA audiometric examination for an opinion to determine if there is a medical nexus between noise exposure in service and any present hearing disorder.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses and approximate dates of treatment of all medical care providers, VA and non-VA, that treated him for a bilateral hearing loss or tinnitus.  After the Veteran has signed the appropriate releases, those records identified by the Veteran should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After the above developments have been completed, the Veteran should be afforded a VA Audio examination to determine the etiology of the claimed bilateral hearing loss and tinnitus.  All indicated tests and studies are to be performed, and a comprehensive recreational and occupational history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the audiologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination must be conducted following the protocol in VA's Disability Worksheet for VA Audio revised on February 17, 2010.  In this case, moderate hazardous noise exposure in service is conceded.  Following the examination, and having reviewed the evidence of record, and considering the Veteran's in-service and post-service hazardous noise exposure, the audiologist is requested to opine whether it is at least as likely as not (50 percent or greater) that any current hearing loss and/or tinnitus is due to hazardous noise exposure in service.  Sustainable reasons and bases are to be provided with this opinion.

3. The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4. After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


